ATTORNEY             GENERAL OF TEXAS
                                              GREG        ABBOTT




                                                September l&2006



The Honorable Eddie Lucia, Jr.                                    Opinion No. GA-0458
Chair, Committee on International          Relations
   and Trade                                                      Re: Whether the Texas Lottery Commission
Texas State Senate                                                may issue a group license under Texas
Post Office Box 12068                                             Occupations Code chapter 2001, the Bingo
Austin, Texas 7871 l-2068                                         Enabling Act (RQ-0450-GA)

Dear Senator Lucia:

        You ask whether the Texas Lottery Commission may issue a group license under Texas
Occupations Code chapter 2001, the Bingo Enabling Act.’

         As background to your questions, Occupations Code chapter 2001, the Bingo Enabling Act,
 requires a manufacturer or distributor of bingo equipment or supplies to apply for a license from the
 Texas Lottery Commission before the manufacturer or distributor can operate in Texas. See TEX.
.Occ. CODE ANN. $5 2001.201 (“Manufacturer’s License Required”), 2001.206 (“Distributor’s
 License Required”) (Vernon 2004); see generally id. $5 2001.001-,657 (Vernon 2004 & Supp.
 2006). Both “distributor” and “manufacturer” are defined in the act as a type of “person.” Id.
 5 2001.002(9), (16) (Vernon 2004). And the act defines “person”,as an “individual, partnership,
 corporation, OYother group.” Id 5 2001.002(20) (emphasis added). It is the phrase “or other group”
 that gives rise to your questions. See Request Letter, supra note 1, at 1.

         Youunderstand the definitionof“person”in    section2001.002(20) to “describe[] the different
forms of entity that may qualify as a person for a single license.” Id. You give as an example a
limited liability company, which “is not specifically mentioned, yet it could be another form of a
group just as is a corporation or partnership.” Id. But, you inform us, you cannot find a place in the
Bingo Enabling Act “that would otherwise make a provision for a group (multiple legal entities)
license.” Id. Thus, you fust ask if section “2001.002(20) provide[s].for a separate category of group
licensing?” Id.

        This exact question has been posed to the Texas Lottery Commission?   The commission is
authorized to issue advisory opinions “regarding compliance with [the~Bingo Enabling Act] and the


          ‘See Letter from Honorable Eddie Lucia, Jr., Chair, Committee on International Relations and Trade, Texas
 State Senate, to Honorable Greg Abbott, Attorney General of Texas, at 1 (Feb. 15, 2006) (on file with the Opinion
 Committee, also available af http://www.oag.state.tx.us) [herein&s  Request Letter].

          ‘See Texas Lottery Commission Request for Bingo Advisory Opinion RQ 2006-0113-0007                    by Steve
 Hieronymus, availableathttp://www.txlottery.orgibingoibingoviewOpinio~equest.c~?RequestID=64            (“Does [section]
 2001.002(20) provide for a separate category of licensing, specifically a group license?“) (last visited Sept. 8,2006).
The Honorable Eddie Lucia, Jr. - Page 2                         (GA-0458)




rules of the commission,” TEx. OCC. CODE ANN. 5 2001.059(a)            (Vernon  2004), and under that
authority the commission answered this question, writing that the commission has used “a broad
definition of ‘group’ since 1995 when it processed its first two applications for licenses from groups
other than partnerships or corporations.‘“l That is, the Texas Lottery Commission understands
“group” to mean “any number of entities (members) considered as a unit.“4 As an example, the
commission informs us that in its “Instructions for Texas Application for a License to Manufacture
Bingo Supplies, Devices and Equipment” it specifically defines “group” as “two or more separate
legal entities that operate in alliance to manufacture bingo supplies, devices, or equipment.“5

         In the event that a state administrative agency has construed a statute that it is charged with
enforcing, as in the instant case, we will accept that construction, so long as the construction is
reasonable and does not contradict the statute’s plain language. TarruntAppraisal Dist. v. Moore,
845 S.W.2d 820,823 (Tex. 1993); Tex. Att’y Gen. Qp. No. GA-0233 (2004) at 4. Again, we note
that the Texas Lottery Commission has construed this particular aspect of the Bingo Enabling Act
under its authority to issue advisory opinions. We have also reviewed the Bingo Enabling Act and
have found that it does not define “group”; neither does it contain a provision that conflicts with the
Texas Lottery Commission’s construction. See TEX. OCC. CODE ANN. @ 2001.001-.657                 (Vernon
2004 & Supp. 2006). And so we defer to the commission’s construction because it is reasonable and
hoes not contradict the statute’s plain language. Section 2001.002(20)‘s use of “group” in the
definition of “person” contemplates multiple legal entities. Thus, in a.nswer,to your first question,
the Bingo Enabling Act permits the Texas Lottery Commission to issue a nianufacturer’s or
distributor’s license to a group that is composed of multiple legal entities-a     group license.

         You next ask, contingent on the conclusion that the Bingo Enabling Act authorizes a group
license, whether “all the various entities contained in or part of the licensed~ group have to be under
the same ownership and control?’ Request Letter, supra note 1, at 2. That is, you ask “whether [the]
group license must all be under the same ownership (wholly owned and controlled)?” Id. Again,
this exact question has been asked6 of the Texas Lottery Commission, which has answered it.7

       The commission writes that “neither the Bingo Enabling Act nor the Charitable Bingo
Administrative Rules directly address whether or not the members of a group must be under common


         ‘Bingo Advisory   Opinion No. BAO 2006-0113-0007,         available af http://www.txlottery.org/bingo/
BingoListOpinicmcfm   (answering RQ 2006-0113-0007) (last visited Sept. 8,2006).




             ‘Id.; Texas Lottery Commission, Instructions for “Texas Application for a License to Manufacture              Bingo
 Supplies, DevicesandEquipment”(lastrevisedSept.        1999), nvailab[eathttp:/lwww.txlottery.org/bingo/pdfs/l743-a.pdf
 (last visited Sept. 8,2006).

           ‘See Texas Lottery Commission Request for Bingo Advisory Opinion RQ 2006-0113-0007    by Steve
 Hieronymus, available af http://www.txlottery.or~ingo/bingoviewOpinio~equest.c~?RequestID=64 (last visited
 Sept. 8, 2006).

           ‘See Bingo    Advisory Opinion No. BAO 2006-0113-0007,               mailabk     af http://www.txlottery.org/bingo
 /BingListOpinion.cfm    (last visited Sept. 8,2006).
The Honorable Eddie Lucia, Jr. - Page 3           (GA-0458)




ownership and contr01.“~ But the commission notes that “[plrevious applications submitted by
groups and approved for a manufacturer’s license have reflected some form or degree of common
ownership, common offkers, shareholders and/or management oversight.“’

         We also note, consistent with the commission’s answer to this question, that in all cases, a
group applicant must meet the eligibility requirements that a person must meet to minimally qualify
for a distributor’s license. See TEX. OCC. CODE ANN. 5 2001.207 (Vernon 2004); see also id.
3 2001.202 (“Eligibility for Manufacturer’s License”) (outlining in near-identical language the
requirements a person must meet to minimally qualify for a manufacturer’s              license). The
commission, moreover, advises that its “Charitable Bingo Operations Division reviews license
applications submitted by groups on a case-by-case basis to determine whether the group complies
with licensing requirements.“”      And if there is not sufficient information for the commission to
determine an applicant’s eligibility, the Bingo Enabling Act authorizes the commission not “to take
action on the application until the applicant provides the required information.” Id. $2001.213.

        We find no conflict with the commission’s reasonable construction of the Bingo Enabling
Act here, and so we again defer to its construction. Thus, in answer to your second question, a
person comprising a group of entities that applies for a manufacturer’s or distributor’s license must
meet the eligibility requirements established by the act and commission rules, which do not
necessarily require common ownership or control of the group.




        ‘Id.

        ‘Id.
The Honorable Eddie Lucia, Jr. - Page 4         (GA-0458)




                                     SUMMARY

                       Occupations Code chapter 2001, The Bingo Enabling Act,
              permits the Texas Lottery Commission to issue a manufacturer’s or
              distributor’s license to a group that is composed of multiple legal
              entities. A person comprising a group of entities that applies for a
              manufacturer’s or distributor’s license must meet the eligibility
              requirements established by the act and commission rules, which do
              not necessarily require common ownership and control of the group.

                                            Very truly yours,




RENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Daniel C. Bradford
Assistant Attorney General, Opinion Committee